536 P.2d 754 (1975)
96 Idaho 759
Riley MATHESON and Muriel Matheson, husband and wife, Plaintiffs-Respondents,
v.
Gary S. HARRIS and Frank D. Maughan, Defendants-Appellants.
No. 11728.
Supreme Court of Idaho.
June 13, 1975.
Herman E. Bedke, Burley, for appellants.
Thomas H. Church, Burley, for respondents.
PER CURIAM:
This appeal is taken from the summary judgment granted respondents Matheson pursuant to I.R.C.P. 56. The primary issue before the district court was whether an earnest money agreement for the sale of land would support the alleged buyers' demand for either specific performance or damages upon sellers' refusal to convey. The lower court held that the agreement in question was too ambiguous to support any remedy sought by the counterclaim of appellants Harris and Maughan.
The agreement in question is ambiguous as to the description of the land in question, the assumption of a non-existent outstanding mortgage, and the method of acceptance. This Court held in Luke v. Conrad, 96 Idaho 221, 526 P.2d 181 (1974) that ambiguous earnest money agreements will not support an award of specific performance *755 or damages. A contract does not exist if any portion of the proposed terms is unsettled. C.H. Leavell and Co. v. Grafe and Associates, Inc., 90 Idaho 502, 414 P.2d 873 (1966). Since several terms of the document are clearly ambiguous, the agreement confers no rights in appellants.
We affirm the judgment of the district court that appellants take nothing by their action.
Costs to respondents.